DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 4-5, 7-8, 11-12, 15-16, and 18-20, amended on 1/13/2021, are acknowledged by the examiner. 
Claims 2-3 and 12-13, canceled on 1/13/2021, are acknowledged by the examiner.    

Response to Arguments 
Presented arguments with respect to claims 1, 12, and 20, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the Applicant as below.  
Regarding the U.S.C. 112(b) rejection, the amendment filed on 1/13/2021 addresses the issue.  As a result, the U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 102 rejection, the Applicant amended the independent claims then stated that “Xu fails to disclose "a number of the set of AMC side blocks or one of the set of AMC side positions is determined based on at least one of: size information and shape information of the current block", as defined in Claim 1” [Paragraph 4 on page 9 of the Remarks].  To support this statement the Applicant presented several arguments:Argument #1, the Applicant cited the Office action, and agreed that several neighbouring blocks are not at the corners: “”in Fig. 10, the top two blocks and the bottom block at the control point a are not near the comer. Similarly, the first two blocks and the last block at the control point b are not near the comer. Likewise, two far-right blocks at the control point c are not near the comer." In Fig. 10 of Xu, the top two pixels (the asserted top two blocks) and the bottom pixel (the asserted bottom block) at the control point a together with other non-comer pixels (the asserted non-comer blocks) at the control points b and c are used for template matching to determine the best predictor set for the current block 1010” (Paragraph 13 on page 7 of the Remarks).  However the Applicant argued that, “Xu does not teach or suggest that positions and/or a number of the top two pixels (the asserted top two blocks) and the bottom pixel (the asserted bottom block) at the control point a and the other non-comer pixels (the asserted non-comer blocks) at the control points b and c are determined based on at least one of: size information and shape information of the current block” [Paragraph 1 on page 8 of the Remarks].

The Examiner respectfully disagrees with the Applicant’s argument for several reasons.   First, it is clear from Fig. 10 that the top two blocks and the bottom block at the control point a, the first two blocks and the last block at the control point b, and the two far-right blocks at the control point c are the neighboring blocks but they are not at the corner of the current block 1110, and they are used in the template of three control points a, b, and c. Second, Xu explains in step 1420 of Fig. 14 that the neighbouring blocks are used to derive the affine merge candidates: “the MVs for control points of one of the neighbouring blocks of the current block are used to derive said one or more new affine Merge candidates”. Moreover, Xu discloses that these neighbouring blocks are used based on results of validating of their size:  “for affine motion compensation based on the existing HEVC extensions, the affine motion compensation is only applied to 2Nx2N block size (i.e., PU).” [Xu: para. 0063]; “As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)” [Xu: para. 0018].  Please also see step 1-3 in the Table 1. It is also noted that the 2Nx2N also indicates a square shape. From these descriptions, it is clear that Xu discloses that his invention also uses neighbouring blocks that are not at the corners of the current block to calculate the affine merge Xu does not teach or suggest that positions and/or a number of the top two pixels (the asserted top two blocks) and the bottom pixel (the asserted bottom block) at the control point a and the other non-comer pixels (the asserted non-comer blocks) at the control points b and c are determined based on at least one of: size information and shape information of the current block” is not persuasive.

Argument #2, the Applicant further argued that “Xu does not teach or suggest that a position of the block A or whether to use the block A is determined based on at least one of: size information and shape information of the current block” [Paragraph 2 on page 9 of the Remarks].
The Examiner respectfully disagrees with the Applicant’s argument for several reasons.   First, it is clear from Fig. 11 that the block A is also a neighbouring block that is not at the corner. Second, as it was discussed in the response for the Argument #1, Xu indicates that the neighbouring blocks are chosen based on their size and their shape “for affine motion compensation based on the existing HEVC extensions, the affine motion compensation is only applied to 2Nx2N block size (i.e., PU).” [Xu: para. 0063]; “As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)” [Xu: para. 0018].  Third, Xu also discloses that block A is chosen to include in the merge candidate list because of its position “According to the candidate block position, insert all available affine Merge candidates first and then use the HEVC Merge candidate construction method to generate the normal Merge candidates. Accordingly, the unified Merge candidate list can be constructed as {BA, EA, A, B, C, D, E}” [Xu: Para.  0122]. Since A is included in the candidate list, its position had been considered during the selection process as Xu indicates. Moreover, Xu discloses that the merge candidate block is a block that can have a square or a rectangular shape “The affine model is capable of describing two-dimensional block rotations as well as two-dimensional deformations to transform a square (or rectangles) into a parallelogram” [Xu: para.  0013]; “An example of the four-parameter affine model is shown in FIG. 4A. The transformed block is a rectangular block” [Xu: para.  0020]. Furthermore, it is noted that the condition log2CbSize>3 checks whether the Cb block size of the candidate block is greater than 23 = 8x8; i.e. the luma size is greater than 16x16, and the condition PartMode == PART_2Nx2N checks whether the candidate block has the square shape. Therefore, the Applicant’s argument “Xu does not teach or suggest that a position of the block A or whether to use the block A is determined based on at least one of: size information and shape information of the current block” is not persuasive.

Argument #3, the Applicant further argued that “Xu discloses that "Fig. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block", however, it does not teach or suggest that an AMC side block is determined based on the shape information of the current block” [Paragraph 3 on page 9 of the Remarks].
The Examiner respectfully disagrees with the Applicant’s argument for several reasons.   First, it does not teach or suggest that an AMC side block is determined based on the shape information of the current block” is not relevant because it is not part of Claim 1. It is noted that the related limitation in claim 1 is as follow: “a number of the set of AMC side blocks or one of the set of AMC side positions is determined based on at least one of: size information and shape information of the current block”.  As a result, the Applicant’s argument “it does not teach or suggest that an AMC side block is determined based on the shape information of the current block” is not relevant.  Second, Xu discloses that “The affine model is capable of describing two-dimensional block rotations as well as two-dimensional deformations to transform a square (or rectangles) into a parallelogram” [Xu: para.  0013]; “An example of the four-parameter affine model is shown in FIG. 4A. The transformed block is a rectangular block” [Xu: para.  0020]. Xu further teaches that “the current block will inherit the affine model of the candidate block and derive motion information based on that affine model for the pixels in current block” [Xu: para.  0070]. In other words, the shape of the candidate block should has a similar shape as the current block. Furthermore, Xu discloses that the condition PartMode == PART_2Nx2N is checked to see whether the candidate block has the square shape.  From these reasons, it is clear that the Applicant argument, “it does not teach or suggest that an AMC side block is determined based on the shape information of the current block” is not persuasive. 

From the discussions above, it is clear that the Applicant’s argument, “Xu fails to disclose "a number of the set of AMC side blocks or one of the set of AMC side positions is determined based on at least one of: size information and shape information of the current block", as defined in Claim 1” is not persuasive.  Accordingly, the Examiner respectfully maintains the rejection for claim 1 and applicability of the art used.  The independent claims 12 and 20 are also rejected with the similar reasons. 

       Regarding the U.S.C. 103 rejection, the Applicant amended the independent claims then stated that “Thus, no matter how the teachings of Xu and Chen are combined, the combination fails to teach or suggest "a number of the set of AMC side blocks or one of the set of AMC side
positions is determined based on at least one of: size information and shape information of the
current block", as defined in Claim 1” [Paragraph 6 on page 9 of the Remarks].  

The Examiner respectfully disagrees with the Applicant’s argument.  As it was discussed in the response for the U.S.C. 102 rejection, Xu discloses the argued limitation "a number of the set of AMC side blocks or one of the set of AMC side positions is determined based on at least one of: size information and shape information of the current block". Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US Patent Application Publication 2019/0158870 A1), (“Xu”).

Regarding claim 1, Xu meets the claim limitations, as follows:
A method (i.e. methods) [Xu: para. 0040] for video coding (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], comprising: determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) a set of affine merge candidate (AMC) positions ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks) [Xu: para. 0107]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10]; (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9] – Note: MV and control points identify affine merge candidate positions) of a set of AMC blocks ((i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner) [Xu: para. 0043]) coded using affine motion models ((i.e. The affine model is capable of describing two-dimensional block rotations as well as two-dimensional deformations to transform a square (or rectangles) into a parallelogram) [Xu: para. Para. 0013]; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0+(a1-1)*x+a2*y, b0+b1 *x+(b2-1)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3]) for a current block (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters) [Xu: para. 0042] in a current picture (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11], the set of AMC blocks (i.e. one or more previous blocks coded using the affine mode) [Xu: para. Claim 11] including a set of AMC side blocks ((i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Please also see neighboring blocks in Figs. 5-6, 9-12]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks of the current block 1110] ;(i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) that are spatially neighboring blocks (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11] located on one or more sides of the current block ((i.e. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Please also see neighboring blocks in Figs. 5-6, 9-12]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are the side blocks of the current block 1110]) and not at a corner of the current block in the current picture ((i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10 – Note: In Fig. 10, the top two blocks and the bottom block at the control point a are not at the corner.  Similarly, the first two blocks and the last block at the control point b are not at the corner. Likewise, two far-right blocks at the control point c are not at the corner]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Block A in Fig. 11 is not at the corner]; (i.e. In FIG. 11, block B is within a block 1120 that is affine coded. The three-control-points MVP set for the affine Merge candidate for block B can be derived based on the three MVs (i.e., VB0, VB1 and VB2) at three control points) [Xu: para. 0055; Fig. 11 – Note: As it is shown in the Fig. 11, the VB0, VB1 and VB2 are also used to compute the AMC positions of a set of AMC blocks coded using the affine motion models, however the VB0, VB1 and VB2 blocks are not at the corner of the current block 1110]); 
generating ((i.e. generates) [Xu: para. 0129]; (i.e. derived) [Xu: para. 0042]) a set of affine merge candidates ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]) for the current block (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11] corresponding to the set of AMC blocks ((i.e. the system generates a Merge candidate list including one or more affine Merge candidates derived based on a set of decoder-side derived MV s associated with control points for the current block) [Xu: para. 0129; Fig. 15]; (i.e. various MVP sets can be derived from the neighbouring blocks) [Xu: para. 0107; Fig. 11]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. generating a merge candidate list including the new affine Merge candidate) [Xu: Fig. 14];  (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates. The new affine Merge candidates may also be derived based on the previous blocks coded using the affine mode and a given new affine Merge candidate is inserted into the Merge candidate list only if the given new affine Merge candidate is different from existing Merge candidates in the Merge candidate list. These new affine Merge candidates can be inserted at end of the Merge candidate list or at a location after spatial and temporal Merge candidates in the Merge candidate list. When the new affine Merge candidates are derived based on one previous block coded using the affine mode and the previous block is one of the neighbouring blocks of the current block, the MV s at three or two control point of said one previous block can be used to derive corresponding MVs at three or two control point of the current block.) [Xu: para. 0042]); and constructing a merge candidate list ((i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. Since both the encoder and decoder will derive the candidate set and select the final motion vector in the same way, there is no need to be signal the MV or MVD in the implicit mode. This mode is also referred as Merge mode. The forming of predictor set in Merge mode is also referred as Merge candidate list construction. An index, called Merge index, is signalled to indicate the predictor selected as the MV for current block) [Xu: para. 0004]) for the current block (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11] including the set of affine merge candidates ((i.e. for an Inter mode coded CU, an affine flag is signalled to indicate whether the affine Inter mode is applied or not when the CU size is equal to or larger than 16x16. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks.) [Xu: para. 0022]; (i.e. an affine Merge mode is also proposed. If the current block is a Merge coded PU, the neighbouring five blocks (A0, A1, B0, B1 and B2 blocks in FIG. 6) are checked whether any of them is affine Inter mode or affine Merge mode. If yes, an affine_flag is signalled to indicate whether the current PU is affine mode. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Figs. 5-6, 9-12]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. As mentioned above, the affine Merge mode based on the existing HEVC extensions is applied to CU with 2Nx2N partition only. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition. For each PU in a CU, the affine Merge mode follows the same spirit as methods A and B. In other words, a unified Merge candidate list construction can be used and a Merge index indicating an affine coded neighbour candidate may be signalled. Some constraints on the allowed PU partitions may be imposed. For example, in addition to 2Nx2N, only PUs of 2NxN and Nx2N partitions, are enabled for affine Merge mode. In another embodiment, in addition to 2Nx2N, only PUs of 2NxN, Nx2N and NxN partitions are enabled for affine Merge mode. In yet another embodiment, in addition to 2Nx2N, 2NxN, Nx2N and NxN, only AMP mode with CU size larger than 16x16 is enabled for affine Merge mode) [Xu: para. 0073]), wherein
the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) are located at a set of AMC side positions ((i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Please also see neighboring blocks in Figs. 5-6, 9-12]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks of the current block 1110]),
a number of the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) or one of the set of AMC side positions ((i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks of the current block 1110]; (i.e. According to the candidate block position, insert all available affine Merge candidates first and then use the HEVC Merge candidate construction method to generate the normal Merge candidates. Accordingly, the unified Merge candidate list can be constructed as {BA, EA, A, B, C, D, E}) [Xu: Para.  0122]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043 – Note: It is well known in the arts that MV indicates position of the predicted block]) is determined ((i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) based on at least one of: size information ((i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3)) [Xu: para. 0018] – Note: The condition log2CbSize > 3 checks whether the Cb block size of the candidate block is greater than 23 = 8x8; i.e. the luma size is greater than 16x16) and shape information of the current block ((i.e. FIG. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block) [Xu: para. 0047; Fig. 4A]; (i.e. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors.) [Xu: para. 0014; Fig. 3]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3)) [Xu: para. 0018] – Note: The condition PartMode == PART_2Nx2N checks whether the candidate block has the square shape)), the size information includes ((i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3).) [Xu: para. 0018]) at least one of: a height of the current block (i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063 Note: Please see equations (9) and (10) for the height of the current block], a width of the current block (i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063; Note: Please see equations (9) and (10) for the width of the current block], and an area of the current block ((i.e. 2Nx2N block size) [Xu: para. 0063] – Note: 2Nx2N represents an area of the square block; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0 + (a1-1)*x + a2*y, b0+ b1*x + (b2-1)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3]; (i.e. In this model, two parameters (i.e., a0 and b0) are to be determined. Eq. (1) is true for all pixels (x, y) in the area of interest. Therefore, the motion vector for pixel A(x, y) and corresponding pixel A'(x', y') in this area is (a0, b0). FIG. 1 illustrates an example of motion compensation according to the translational model, where a current area 110 is mapped to a reference area 120 in a reference picture. The correspondences between the four corner pixels of the current area and the four corner pixels of the reference area are indicated by the four arrows) [Xu: para. 0008; Fig. 1]), and the shape information ((i.e. FIG. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block) [Xu: para. 0047; Fig. 4A]; (i.e. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors) [Xu: para. 0014; Fig. 3]) includes an aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Note: Please also see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively, of the block.  Please also see equations (9) and (10) for the width and ]).  
Regarding claim 4, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC top blocks located on a top side of the current block ((i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]; (i.e. the block that has the optimal "L" shape pixels as its top and left neighbours (i.e., the smallest distortion) is selected as the reference block for the current block) [Xu: para. 0035] ; (i.e. When affine motion compensation is used, generally three control points are needed for motion vector derivation. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9]) and determining (i.e. determined) [Xu: para. 0119] the number of the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) includes: 
determining (i.e. determined) [Xu: para. 0119] a number of the set of AMC top blocks based on the width of the current block ((i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]; (i.e. the block that has the optimal "L" shape pixels as its top and left neighbours (i.e., the smallest distortion) is selected as the reference block for the current block) [Xu: para. 0035] ; (i.e. When affine motion compensation is used, generally three control points are needed for motion vector derivation. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9; Please see equations (9) and (10) for the width of the current block]) and/or the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]).  

Regarding claim 5, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC left blocks located on a left side of the current block (i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) and determining (i.e. determined) [Xu: para. 0119] the number of the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) includes: determining (i.e. determined) [Xu: para. 0119] a number of the set of AMC left blocks (; (i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) based on the height of the current block (i.e. 2Nx2N block size) [Xu: para. 0063; Please see equations (9) and (10) for the height of the current block] and/or the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]).

Regarding claim 7, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC top blocks located on a top side of the current block (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner) [Xu: para. 0043] and one of the set of AMC top blocks is located at the one of the set of AMC side positions ((i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner) [Xu: para. 0043]; (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]) and determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) the one of the set of AMC side positions includes ((i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]): determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) the one of the set of AMC side positions ((i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) based on at least one of: the width of the current block (i.e. 2Nx2N block size) [Xu: para. 0063; Please see equations (9) and (10) for the width of the current block], the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]), and a number of the set of AMC top blocks ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the  neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]).  

Regarding claim 8, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC left blocks located on a left side of the current block ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) and one of the set of AMC left blocks is located at the one of the set of AMC side positions ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]) and determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) the one of the set of AMC side positions includes ((i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]): determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) the one of the set of AMC side positions ((i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) based on at least one of: the height of the current block (i.e. 2Nx2N block size) [Xu: para. 0063; Please see equations (9) and (10) for the height of the current block], the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]), and a number of the set of AMC left blocks ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the  neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]).  

Regarding claim 9, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the current block is predicted ((i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters) [Xu: para. 0042]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11]; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0+(al-l)*x+a2*y, b0+bl *x+(b2-l)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3]) from a reference picture of the current block (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8] using a merge mode ((i.e. Since the new Merge candidate is derived based on one or more reference blocks in a reference picture, such new Merge candidate is also called a temporal Merge candidate. The new affine Merge candidate may be derived based on one or more previous blocks coded using the affine mode as shown in step 1420, where the previous blocks are processed prior to the current block and the previous blocks do not belong to neighbouring blocks of the current block) [Xu: para. 0128]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11], the set of AMC blocks further includes an AMC temporal block in the reference picture ((i.e. Since the new Merge candidate is derived based on one or more reference blocks in a reference picture, such new Merge candidate is also called a temporal Merge candidate. The new affine Merge candidate may be derived based on one or more previous blocks coded using the affine mode as shown in step 1420, where the previous blocks are processed prior to the current block and the previous blocks do not belong to neighbouring blocks of the current block) [Xu: para. 0128]; (i.e. In the fifth embodiment, these new affine Merge candidates ( e.g., associated with the previous blocks coded using the affine mode) are placed after the spatial and temporal candidates in the unified Merge candidate list) [Xu: para. 0083];  (i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093; Fig. 9] (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8]), the AMC temporal block ((i.e. Since the new Merge candidate is derived based on one or more reference blocks in a reference picture, such new Merge candidate is also called a temporal Merge candidate. The new affine Merge candidate may be derived based on one or more previous blocks coded using the affine mode as shown in step 1420, where the previous blocks are processed prior to the current block and the previous blocks do not belong to neighbouring blocks of the current block) [Xu: para. 0128]; (i.e. In the fifth embodiment, these new affine Merge candidates ( e.g., associated with the previous blocks coded using the affine mode) are placed after the spatial and temporal candidates in the unified Merge candidate list) [Xu: para. 0083];  (i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093; Fig. 9] (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8]) is within a collocated block of the current block ((i.e. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates.) [Xu: para. 0042]; (i.e. derived) [Xu: para. 0042]), and the collocated block is in the reference picture of the current block ((i.e. According to another method, one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates.) [Xu: para. 0042]; (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8]).  

Regarding claim 10, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the current block is predicted ((i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters) [Xu: para. 0042]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11]; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0+(al-l)*x+a2*y, b0+bl *x+(b2-l)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3]) from a reference picture of the current block (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8] using a merge mode ((i.e. Since the new Merge candidate is derived based on one or more reference blocks in a reference picture, such new Merge candidate is also called a temporal Merge candidate. The new affine Merge candidate may be derived based on one or more previous blocks coded using the affine mode as shown in step 1420, where the previous blocks are processed prior to the current block and the previous blocks do not belong to neighbouring blocks of the current block) [Xu: para. 0128]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11], the set of AMC blocks further includes an AMC temporal block in the reference picture ((i.e. Since the new Merge candidate is derived based on one or more reference blocks in a reference picture, such new Merge candidate is also called a temporal Merge candidate. The new affine Merge candidate may be derived based on one or more previous blocks coded using the affine mode as shown in step 1420, where the previous blocks are processed prior to the current block and the previous blocks do not belong to neighbouring blocks of the current block) [Xu: para. 0128]; (i.e. In the fifth embodiment, these new affine Merge candidates ( e.g., associated with the previous blocks coded using the affine mode) are placed after the spatial and temporal candidates in the unified Merge candidate list) [Xu: para. 0083];  (i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093; Fig. 9] (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8]),  the AMC temporal block ((i.e. Since the new Merge candidate is derived based on one or more reference blocks in a reference picture, such new Merge candidate is also called a temporal Merge candidate. The new affine Merge candidate may be derived based on one or more previous blocks coded using the affine mode as shown in step 1420, where the previous blocks are processed prior to the current block and the previous blocks do not belong to neighbouring blocks of the current block) [Xu: para. 0128]; (i.e. In the fifth embodiment, these new affine Merge candidates ( e.g., associated with the previous blocks coded using the affine mode) are placed after the spatial and temporal candidates in the unified Merge candidate list) [Xu: para. 0083];  (i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093; Fig. 9] (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8]) is located at one of: a bottom-right corner, a top-right corner, and a bottom-left corner of a collocated block of the current block ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block a1 or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093; Fig. 9]; (i.e. When affine motion compensation is used, generally three control points are needed for motion vector derivation. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9]; (i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]; (i.e. an affine Merge mode is also proposed. If the current block is a Merge coded PU, the neighbouring five blocks (A0, A1, B0, B1 and B2 blocks in FIG. 6) are checked whether any of them is affine Inter mode or affine Merge mode. If yes, an affine_flag is signalled to indicate whether the current PU is affine mode. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Figs. 5-6, 9-12]), and the collocated block is in the reference picture of the current block ((i.e. According to another method, one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates.) [Xu: para. 0042]; (i.e. In the third embodiment, the new affine Merge candidates from one or more reference blocks in the reference pictures are used. Such affine Merge candidate is also called temporal affine Merge candidate. A search window can be defined with the collocated block in the reference picture as the centre. Affine coded blocks in the reference picture and within this window are considered as the new affine Merge candidates. An example of this embodiment is shown in FIG. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, motion information associated with these two blocks can be inserted into the Merge candidate list according to this embodiment) [Xu: para. 0081; Fig. 8]).

Regarding claim 11, Xu meets the claim limitations as set forth in claim 1.
Xu further meets the claim limitations as follow.
The method of claim 1 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein generating ((i.e. generating) [Xu: Fig. 14]; (i.e. derived) [Xu: para. 0042]) the set of affine merge candidates for the current block ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters) [Xu: para. 0042]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11]) corresponding to the set of AMC blocks further comprises ((i.e. generating a merge candidate list including the new affine Merge candidate) [Xu: Fig. 14];  (i.e. the system generates a Merge candidate list including one or more affine Merge candidates derived based on a set of decoder-side derived MV s associated with control points for the current block) [Xu: para. 0129; Fig. 15]; (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates. The new affine Merge candidates may also be derived based on the previous blocks coded using the affine mode and a given new affine Merge candidate is inserted into the Merge candidate list only if the given new affine Merge candidate is different from existing Merge candidates in the Merge candidate list. These new affine Merge candidates can be inserted at end of the Merge candidate list or at a location after spatial and temporal Merge candidates in the Merge candidate list. When the new affine Merge candidates are derived based on one previous block coded using the affine mode and the previous block is one of the neighbouring blocks of the current block, the MV s at three or two control point of said one previous block can be used to derive corresponding MVs at three or two control point of the current block.) [Xu: para. 0042]): for one of the set of AMC blocks (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042], identifying ((i.e. determined) [Xu: para. 0119]; (i.e. identify) [Xu: claim 10]) an affine-coded coding block for the one of the set of AMC blocks ((i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates. The new affine Merge candidates may also be derived based on the previous blocks coded using the affine mode and a given new affine Merge candidate is inserted into the Merge candidate list only if the given new affine Merge candidate is different from existing Merge candidates in the Merge candidate list. These new affine Merge candidates can be inserted at end of the Merge candidate list or at a location after spatial and temporal Merge candidates in the Merge candidate list) [Xu: para. 0042]; (i.e. deriving said one or more new affine Merge candidates searches a window around a collocated block of the current block in the reference picture to identify said one or more reference blocks coded using the affine mode and uses said one or more reference blocks coded using the affine mode as said one or more new affine Merge candidates) [Xu: claim 10]); obtaining (i.e. derive) [Xu: para. 0101] first control points of the affine-coded coding block ((i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. When the new affine Merge candidates are derived based on one previous block coded using the affine mode and the previous block is one of the neighbouring blocks of the current block, the MVs at three or two control point of said one previous block can be used to derive corresponding MVs at three or two control point of the current block.) [Xu: para. 0042]; (i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]); and determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]), based on first motion vectors of the first control points, second motion vector predictors of second control points for the current block ((i.e. derived MVs associated with control points for the current block using template matching or bilateral matching) [Xu: Box 1520, Fig. 15]; (i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]; (i.e. the block that has the optimal "L" shape pixels as its top and left neighbours (i.e., the smallest distortion) is selected as the reference block for the current block) [Xu: para. 0035]; (i.e. When affine motion compensation is used, generally three control points are needed for motion vector derivation. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9]), the second motion vector predictors being one of the set of affine merge candidates ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]) corresponding to the one of the set of AMC blocks ((i.e. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9]; (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates. The new affine Merge candidates may also be derived based on the previous blocks coded using the affine mode and a given new affine Merge candidate is inserted into the Merge candidate list only if the given new affine Merge candidate is different from existing Merge candidates in the Merge candidate list. These new affine Merge candidates can be inserted at end of the Merge candidate list or at a location after spatial and temporal Merge candidates in the Merge candidate list) [Xu: para. 0042]).  

Regarding claim 12, Xu meets the claim limitations, as follows:
An apparatus for video coding (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], comprising processing circuitry (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA)) [Xu: para. 0132] configured to:  33Docket No.: 516079US determine ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) a set of affine merge candidate (AMC) positions ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11] – Note: MV and control points identify affine merge candidate positions) of a set of AMC blocks (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]  coded using affine motion models ((i.e. The affine model is capable of describing two-dimensional block rotations as well as two-dimensional deformations to transform a square (or rectangles) into a parallelogram) [Xu: para. Para. 0013]; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0+(a1-1)*x+a2*y, b0+b1 *x+(b2-1)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3])  for a current block (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters) [Xu: para. 0042] in a current picture (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11], the set of AMC blocks (i.e. one or more previous blocks coded using the affine mode) [Xu: para. Claim 11] including a set of AMC side blocks ((i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) that are spatially neighboring blocks (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11] located on one or more sides of the current block ((i.e. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Please also see neighboring blocks in Figs. 5-6, 9-12]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks of the current block 1110]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11]) and not at a corner of the current block in the current picture ((i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10 – Note: In Fig. 10, the top two blocks and the bottom block at the control point a are not at the corner.  Similarly, the first two blocks and the last block at the control point b are not at the corner. Likewise, two far-right blocks at the control point c are not at the corner]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Block A in Fig. 11 is not at the corner]; (i.e. In FIG. 11, block B is within a block 1120 that is affine coded. The three-control-points MVP set for the affine Merge candidate for block B can be derived based on the three MVs (i.e., VB0, VB1 and VB2) at three control points) [Xu: para. 0055; Fig. 11 – Note: As it is shown in the Fig. 11, the VB0, VB1 and VB2 are also used to compute the AMC positions of a set of AMC blocks coded using the affine motion models, however the VB0, VB1 and VB2 blocks are not at the corner of the current block 1110]); generate ((i.e. generates) [Xu: para. 0129]; (i.e. derived) [Xu: para. 0042]) a set of affine merge candidates ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]) for the current block (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11] corresponding to the set of AMC blocks ((i.e. generating a merge candidate list including the new affine Merge candidate) [Xu: Fig. 14]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. the system generates a Merge candidate list including one or more affine Merge candidates derived based on a set of decoder-side derived MV s associated with control points for the current block) [Xu: para. 0129; Fig. 15]; (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates. The new affine Merge candidates may also be derived based on the previous blocks coded using the affine mode and a given new affine Merge candidate is inserted into the Merge candidate list only if the given new affine Merge candidate is different from existing Merge candidates in the Merge candidate list. These new affine Merge candidates can be inserted at end of the Merge candidate list or at a location after spatial and temporal Merge candidates in the Merge candidate list. When the new affine Merge candidates are derived based on one previous block coded using the affine mode and the previous block is one of the neighbouring blocks of the current block, the MV s at three or two control point of said one previous block can be used to derive corresponding MVs at three or two control point of the current block.) [Xu: para. 0042]); and construct a merge candidate list ((i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. Since both the encoder and decoder will derive the candidate set and select the final motion vector in the same way, there is no need to be signal the MV or MVD in the implicit mode. This mode is also referred as Merge mode. The forming of predictor set in Merge mode is also referred as Merge candidate list construction. An index, called Merge index, is signalled to indicate the predictor selected as the MV for current block) [Xu: para. 0004]) for the current block (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11] including the set of affine merge candidates ((i.e. for an Inter mode coded CU, an affine flag is signalled to indicate whether the affine Inter mode is applied or not when the CU size is equal to or larger than 16x16. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks.) [Xu: para. 0022]; (i.e. an affine Merge mode is also proposed. If the current block is a Merge coded PU, the neighbouring five blocks (A0, A1, B0, B1 and B2 blocks in FIG. 6) are checked whether any of them is affine Inter mode or affine Merge mode. If yes, an affine_flag is signalled to indicate whether the current PU is affine mode. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Figs. 5-6, 9-12]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. As mentioned above, the affine Merge mode based on the existing HEVC extensions is applied to CU with 2Nx2N partition only. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition. For each PU in a CU, the affine Merge mode follows the same spirit as methods A and B. In other words, a unified Merge candidate list construction can be used and a Merge index indicating an affine coded neighbour candidate may be signalled. Some constraints on the allowed PU partitions may be imposed. For example, in addition to 2Nx2N, only PUs of 2NxN and Nx2N partitions, are enabled for affine Merge mode. In another embodiment, in addition to 2Nx2N, only PUs of 2NxN, Nx2N and NxN partitions are enabled for affine Merge mode. In yet another embodiment, in addition to 2Nx2N, 2NxN, Nx2N and NxN, only AMP mode with CU size larger than 16x16 is enabled for affine Merge mode) [Xu: para. 0073]), wherein
the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) are located at a set of AMC side positions ((i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]),
a number of the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) or one of the set of AMC side positions ((i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks ]; (i.e. According to the candidate block position, insert all available affine Merge candidates first and then use the HEVC Merge candidate construction method to generate the normal Merge candidates. Accordingly, the unified Merge candidate list can be constructed as {BA, EA, A, B, C, D, E}) [Xu: Para.  0122]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]) is determined ((i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7])  based on at least one of: size information ((i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3).) [Xu: para. 0018] – Note: The condition log2CbSize>3 checks whether the Cb block size of the candidate block is greater than 23 = 8x8; i.e. the luma size is greater than 16x16) and shape information of the current block ((i.e. FIG. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block) [Xu: para. 0047; Fig. 4A]; (i.e. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors.) [Xu: para. 0014; Fig. 3] ; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3)) [Xu: para. 0018] – Note: The condition PartMode == PART_2Nx2N checks whether the candidate block has the square shape), the size information ((i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3).) [Xu: para. 0018]) includes  at least one of: a height of the current block (i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063 Note: Please see equations (9) and (10) for the height of the current block], a width of the current block (i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063; Note: Please see equations (9) and (10) for the width of the current block], and an area of the current block ((i.e. 2Nx2N block size) [Xu: para. 0063] – Note: 2Nx2N represents an area of the square block; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0 + (a1-1)*x + a2*y, b0+ b1*x + (b2-1)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3]; (i.e. In this model, two parameters (i.e., a0 and b0) are to be determined. Eq. (1) is true for all pixels (x, y) in the area of interest. Therefore, the motion vector for pixel A(x, y) and corresponding pixel A'(x', y') in this area is (a0, b0). FIG. 1 illustrates an example of motion compensation according to the translational model, where a current area 110 is mapped to a reference area 120 in a reference picture. The correspondences between the four corner pixels of the current area and the four corner pixels of the reference area are indicated by the four arrows) [Xu: para. 0008; Fig. 1]), and the shape information ((i.e. FIG. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block) [Xu: para. 0047; Fig. 4A]; (i.e. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors) [Xu: para. 0014; Fig. 3]) includes an aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Note: Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively, of the block.  Please also see equations (9) and (10) for the width and height of the current block]).

Regarding claim 15, Xu meets the claim limitations as set forth in claim 12.
Xu further meets the claim limitations as follow.
The apparatus of claim 12 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC top blocks located on a top side of the current block ((i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]; (i.e. the block that has the optimal "L" shape pixels as its top and left neighbours (i.e., the smallest distortion) is selected as the reference block for the current block) [Xu: para. 0035] ; (i.e. When affine motion compensation is used, generally three control points are needed for motion vector derivation. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9]) and the processing circuitry is configured to (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA)) [Xu: para. 0132]: determine (i.e. determined) [Xu: para. 0119] a number of the set of AMC top blocks based on the width of the current block ((i.e. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner. Furthermore, a decoder-side derived MV flag can be signalled to indicate whether the set of decoder-side derived MVs is used for the current block) [Xu: para. 0043]; (i.e. the block that has the optimal "L" shape pixels as its top and left neighbours (i.e., the smallest distortion) is selected as the reference block for the current block) [Xu: para. 0035] ; (i.e. When affine motion compensation is used, generally three control points are needed for motion vector derivation. FIG. 9 illustrates an example of three control points of the current block 910 are shown, where the three control points correspond to the top-left, top-right and bottom-left corners) [Xu: para. 0087; Fig. 9; Please see equations (9) and (10) for the width of the current block]) and/or the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]).

Regarding claim 16, Xu meets the claim limitations as set forth in claim 14.
Xu further meets the claim limitations as follow.
The apparatus of claim 14 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC left blocks located on a left side of the current block (i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) and the processing circuitry is configured to (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA)) [Xu: para. 0132]:determine (i.e. determined) [Xu: para. 0119] a number of the set of AMC left blocks ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) based on the height of the current block (i.e. 2Nx2N block size) [Xu: para. 0063; Please see equations (9) and (10) for the height of the current block] and/or the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]).

Regarding claim 18, Xu meets the claim limitations as set forth in claim 12.
Xu further meets the claim limitations as follow.
The apparatus of claim 12 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC top blocks located on a top side of the current block (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner) [Xu: para. 0043] and one of the set of AMC top blocks is located at the one of the set of AMC side positions ((i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner) [Xu: para. 0043]; (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9])
and the processing circuitry is configured to (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA)) [Xu: para. 0132]:
determine ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) the one of the set of AMC side positions ((i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) based on at least one of: the width of the current block (i.e. 2Nx2N block size) [Xu: para. 0063; Please see equations (9) and (10) for the width of the current block], the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]), and a number of the set of AMC top blocks ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the  neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]).

Regarding claim 19, Xu meets the claim limitations as set forth in claim 12.
Xu further meets the claim limitations as follow.
The apparatus of claim 12 (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040], wherein the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) includes a set of AMC left blocks located on a left side of the current block ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) and one of the set of AMC left blocks is located at the one of the set of AMC side positions ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]) (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]) and the processing circuitry is configured to (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA)) [Xu: para. 0132]:
determine ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) the one of the set of AMC side positions ((i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10];  (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) based on at least one of: the height of the current block (i.e. 2Nx2N block size) [Xu: para. 0063; Please see equations (9) and (10) for the height of the current block], the aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively.  Please also see equations (9) and (10) for the width and height of the current block]), and a number of the set of AMC left blocks ((i.e. As shown in FIG. 5, the v0 corresponds to motion vector V0 of the block at the upper-left corner of the current block, which is selected from the motion vectors of the  neighbouring block a0 (referred as the upper-left corner block), a1 (referred as the left-top block) and a2 (referred as a top-left block)) [Xu: para. 0022; Fig. 5]; (i.e. In the case of three control points at three corners, a set of MVPs is define as {MVP0 , MVP1 , MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points) [Xu: para. 0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent Application Publication 2019/0158870 A1), (“Xu”), in view of Chen et al. (US Patent 10,681,370 B2), (“Chen”).

Regarding claim 20, Xu meets the claim limitations, as follows:
A non-transitory computer-readable medium storing instructions (i.e. an embodiment
of the present invention can be a circuit integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein.) [Xu: para. 0132] that, when executed by a processing circuit, cause the processing circuit to perform (i.e. An embodiment of the present invention may also be program code to be executed on a Digital Signal Processor (DSP) to perform the processing described herein. The invention may also involve a number of functions to be performed by a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA)) [Xu: para. 0132] a method for video coding in merge mode (i.e. Methods and apparatus of lnter prediction for video coding performed by a video encoder or a video decoder that utilizes motion vector prediction (MVP) to code a motion vector (MV) associated with a block coded with coding modes including Inter and Merge modes are disclosed) [Xu: para. 0040] or skip mode (i.e. When one of the neighbouring blocks is coded in affine mode, the affine_flag is signalled. Otherwise, it is skipped) [Xu: para. 0124], the method  (i.e. methods) [Xu: para. 0040] comprising:determining ((i.e. determined) [Xu: para. 0119]; (i.e. derived) [Xu: para. 0042]) a set of affine merge candidate (AMC)  positions ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. one or more new affine Merge candidates are derived) [Xu: para. 0042]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. Three control points (i.e., 3 MVs) are signalled when affine AMVP mode is used. At each control point location, the MV is predicatively coded. The MVDs of these control points are then coded and transmitted) [Xu: para. 0015; Fig. 9]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]; (i.e. FIG. 9 illustrates an example of three control points of the current block, where the three control points correspond to the upper-left, upper-right and lower-left corners) [Xu: para. 0053; Fig. 9]; (i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11] – Note: MV and control points identify affine merge candidate positions) of a set of AMC blocks (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]  coded using affine motion models ((i.e. The affine model is capable of describing two-dimensional block rotations as well as two-dimensional deformations to transform a square (or rectangles) into a parallelogram) [Xu: para. Para. 0013]; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0 + (a1-1)*x + a2*y, b0+b1*x + (b2-1)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3])  for a current block ((i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters) [Xu: para. 0042] in a current picture (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11], the set of AMC blocks (i.e. one or more previous blocks coded using the affine mode) [Xu: para. Claim 11] including a set of AMC side blocks ((i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) that are spatially neighboring blocks (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11] located on one or more sides of the current block ((i.e. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Please also see neighboring blocks in Figs. 5-6, 9-12]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks of the current block 1110]; (i.e. one or more new affine Merge candidates are derived based on said one or more previous blocks coded using the affine mode in a current picture) [Xu: para. Claim 11]) and not at a corner of the current block in the current picture ((i.e. FIG. 10 illustrates an example of neighbouring pixels for template matching at control points of the current block, where the templates of neighbouring pixels (areas filled with dots) for the three control points are indicated) [Xu: para. 0054; Fig. 10 – Note: In Fig. 10, the top two blocks and the bottom block at the control point a ]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Block A in Fig. 11 is not at the corner]; (i.e. In FIG. 11, block B is within a block 1120 that is affine coded. The three-control-points MVP set for the affine Merge candidate for block B can be derived based on the three MVs (i.e., VB0, VB1 and VB2) at three control points) [Xu: para. 0055; Fig. 11 – Note: As it is shown in the Fig. 11, the VB0, VB1 and VB2 are also used to compute the AMC positions of a set of AMC blocks coded using the affine motion models, however the VB0, VB1 and VB2 blocks are not at the corner of the current block 1110]); generating ((i.e. generates) [Xu: para. 0129]; (i.e. derived) [Xu: para. 0042]) a set of affine merge candidates ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. In the case of three control points at three comers, a set of MVPs is define as {MVP0, MVP1, MVP2}, where the MVP0 is the MVP of the top-left control point, MVP1 is the MVP of the top-right control point, and the MVP2 is the MVP of the bottom-left control point. There may be multiple MVP sets available to predict the MVs at the control points. In one embodiment, the distortion value (DV) can be used to select the best MVP set. The MVP sets with smaller DV are selected as the final MVP sets) [Xu: para. 0104-0105]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107])  for the current block (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11] corresponding to the set of AMC blocks ((i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. generating a merge candidate list including the new affine Merge candidate) [Xu: Fig. 14];  (i.e. the system generates a Merge candidate list including one or more affine Merge candidates derived based on a set of decoder-side derived MV s associated with control points for the current block) [Xu: para. 0129; Fig. 15]; (i.e. one or more new affine Merge candidates are derived based on one or more reference blocks coded using an affine mode in a reference picture for the current block, based on one or more previous blocks coded using the affine mode, or based on one or more global affine parameters. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block. A Merge candidate list including the new affine Merge candidate is then generated for encoding or decoding the current block. The new affine Merge candidates can be derived by searching a window around a collocated block of the current block in the reference picture to identify the reference blocks coded using the affine mode and the motion information of the reference blocks coded using the affine mode are used as new affine Merge candidates. The new affine Merge candidates may also be derived based on the previous blocks coded using the affine mode and a given new affine Merge candidate is inserted into the Merge candidate list only if the given new affine Merge candidate is different from existing Merge candidates in the Merge candidate list. These new affine Merge candidates can be inserted at end of the Merge candidate list or at a location after spatial and temporal Merge candidates in the Merge candidate list. When the new affine Merge candidates are derived based on one previous block coded using the affine mode and the previous block is one of the neighbouring blocks of the current block, the MV s at three or two control point of said one previous block can be used to derive corresponding MVs at three or two control point of the current block.) [Xu: para. 0042]); and constructing a merge candidate list ((i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. Since both the encoder and decoder will derive the candidate set and select the final motion vector in the same way, there is no need to be signal the MV or MVD in the implicit mode. This mode is also referred as Merge mode. The forming of predictor set in Merge mode is also referred as Merge candidate list construction. An index, called Merge index, is signalled to indicate the predictor selected as the MV for current block) [Xu: para. 0004]) for the current block (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MVs of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11] including the set of affine merge candidates ((i.e. for an Inter mode coded CU, an affine flag is signalled to indicate whether the affine Inter mode is applied or not when the CU size is equal to or larger than 16x16. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks.) [Xu: para. 0022]; (i.e. an affine Merge mode is also proposed. If the current block is a Merge coded PU, the neighbouring five blocks (A0, A1, B0, B1 and B2 blocks in FIG. 6) are checked whether any of them is affine Inter mode or affine Merge mode. If yes, an affine_flag is signalled to indicate whether the current PU is affine mode. When the current PU is applied in affine Merge mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks. The selection order for the candidate block is from bottom-left, right-top, upper-right corner, lower-left corner to upper-left corner (A1-B1-B0-A0-B2) as shown in FIG. 6. The affine parameters of the selected affine-coded blocks are used to derive the v0 and v1 for the current PU) [Xu: para. 0025; Figs. 5-6, 9-12]; (i.e. FIG. 11 illustrates an example of for the Merge candidate construction process according to the disclosed methods, where the MV s of five neighbouring blocks (A to E) of the current block are used for the Merge candidate list construction) [Xu: para. 0055; Fig. 11]; (i.e. As mentioned above, the affine Merge mode based on the existing HEVC extensions is applied to CU with 2Nx2N partition only. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition. For each PU in a CU, the affine Merge mode follows the same spirit as methods A and B. In other words, a unified Merge candidate list construction can be used and a Merge index indicating an affine coded neighbour candidate may be signalled. Some constraints on the allowed PU partitions may be imposed. For example, in addition to 2Nx2N, only PUs of 2NxN and Nx2N partitions, are enabled for affine Merge mode. In another embodiment, in addition to 2Nx2N, only PUs of 2NxN, Nx2N and NxN partitions are enabled for affine Merge mode. In yet another embodiment, in addition to 2Nx2N, 2NxN, Nx2N and NxN, only AMP mode with CU size larger than 16x16 is enabled for affine Merge mode) [Xu: para. 0073]), wherein
the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]) are located at a set of AMC side positions ((i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]),
a number of the set of AMC side blocks ((i.e. Derive a set of MV predictors for the motion vector at the control point (e.g. control point c in FIG. 9). The predictors can be, MVs from block al or a0 in FIG. 9, or collocated block temporally) [Xu: para. 0093]; (i.e. various MVP sets can be derived from the neighbouring blocks.) [Xu: para. 0107]; (i.e. If the neighbouring block is affine coded PU, insert the normal Merge candidate of the block first, then insert the affine Merge candidate of the block. Accordingly, the unified Merge candidate list can be constructed as {A, B, BA, C, D, E, EA}) [Xu: para. 0122 – Note: {A, B, BA, C, D, E, EA} represents a set of seven elements.  Please also see other sets in para. 0122.]; (i.e. The new affine Merge candidate is associated with an affine-coded block and the previous block is processed prior to the current block) [Xu: para. 0042]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7]; (i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]) or one of the set of AMC side positions ((i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11 – Note: Blocks A, B, C, D and E are side blocks]; (i.e. According to the candidate block position, insert all available affine Merge candidates first and then use the HEVC Merge candidate construction method to generate the normal Merge candidates. Accordingly, the unified Merge candidate list can be constructed as {BA, EA, A, B, C, D, E}) [Xu: Para.  0122]; (i.e. MVs associated with control points for the current block is derived using template matching or bilateral matching and the set of decoder-side derived MVs is included in a Merge candidate list for encoding or decoding of the current block. The set of decoder-side derived MVs may correspond to the MVs associated with three control points or two control points of the current block. The MV associated with each control point corresponds to the MV at a respective corner pixel or the MV associated with smallest block containing the respective corner pixel. The two control points may be located at top-left and top-right corners of the current block and the three control points include an additional location at bottom-left corner.) [Xu: para. 0043]) is determined ((i.e. If the current CU is coded in affine Inter mode, a candidate MVP pair list is built using the neighbor valid reconstructed blocks) [Xu: para. 0022]; (i.e. The locations of neighbouring blocks A, B, C, D and E are shown in FIG. 11) [Xu: para. 0122; Fig. 11]; (i.e. the affine parameter of one of the affine candidates can be used to derive the MV of the two or three control points) [Xu: para. 0101]; (i.e. if the motion vector exists for two or more neighbouring blocks coded using an affine Merge mode, only the Merge candidate corresponding to the first given neighbouring block coded using the affine mode is inserted in front of the unified Merge candidate list; and any remaining Merge candidate of said two or more neighbouring blocks coded using the affine mode is inserted into the unified Merge candidate list to replace a regular Merge candidate corresponding to the given neighbouring block coded using the regular mode or inserted after the regular Merge candidate corresponding to the given neighbouring block coded using the regular mode.) [Xu: claim 7])  based on at least one of: size information ((i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3).) [Xu: para. 0018] – Note: The condition log2CbSize>3 checks whether the Cb block size of the candidate block is greater than 23 = 8x8; i.e. the luma size is greater than 16x16) and shape information of the current block ((i.e. FIG. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block) [Xu: para. 0047; Fig. 4A]; (i.e. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors.) [Xu: para. 0014; Fig. 3]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3)) [Xu: para. 0018] – Note: The condition PartMode == PART_2Nx2N checks whether the candidate block has the square shape), the size information ((i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063]; (i.e. If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log2CbSize > 3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3).) [Xu: para. 0018]) includes at least one of: a height of the current block (i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063 Note: Please see equations (9) and (10) for the height of the current block], a width of the current block (i.e. the affine motion compensation is only applied to 2Nx2N block size (i.e., PU)) [Xu: para. 0063; Note: Please see equations (9) and (10) for the width of the current block], and an area of the current block ((i.e. 2Nx2N block size) [Xu: para. 0063] – Note: 2Nx2N represents an area of the square block; (i.e. In this model, a total of six parameters are used. For each pixels A(x, y) in the area of interest, the motion vector between this pixel and its corresponding reference pixel A'(x', y') is (a0 + (a1-1)*x + a2*y, b0+ b1*x + (b2-1)*y). Therefore, the motion vector for each pixel is also location dependent. FIG. 3 illustrates an example of motion compensation according to the affine model, where a current area 310 is mapped to a reference area 320 in a reference picture. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors. The six parameters for the affine model can be derived based on three known motion vectors for three different locations. Parameter derivation for the affine model is known in the field and the details are omitted here) [Xu: para. 0014; Fig. 3] ; (i.e. In this model, two parameters (i.e., a0 and b0) are to be determined. Eq. (1) is true for all pixels (x, y) in the area of interest. Therefore, the motion vector for pixel A(x, y) and corresponding pixel A'(x', y') in this area is (a0, b0). FIG. 1 illustrates an example of motion compensation according to the translational model, where a current area 110 is mapped to a reference area 120 in a reference picture. The correspondences between the four corner pixels of the current area and the four corner pixels of the reference area are indicated by the four arrows) [Xu: para. 0008; Fig. 1]), and the shape information ((i.e. FIG. 4A illustrates an example of the four-parameter affine model, where the transformed block is still a rectangular block) [Xu: para. 0047; Fig. 4A] ; (i.e. The affine transform can map any triangle to any triangle. In other words, the correspondences between the three corner pixels of the current area and the three corner pixels of the reference area can be determined by the three arrows as shown in FIG. 3. In this case, the motion vector for the fourth corner pixel can be derived in terms of the other three motion vectors instead of derived independently of the other three motion vectors) [Xu: para. 0014; Fig. 3]) includes an aspect ratio of the current block ((i.e. As shown in Table 1, when Merge mode is used, a test regarding "whether at least one merge candidate is affine coded && PartMode == PART_2Nx2N)" is performed as indicated by Note (1-1). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-2). When Inter prediction mode is used, a test regarding "whether log 2CbSize>3 && PartMode == PART_2Nx2N" is performed as indicated by Note (1-3). If the test result is true, an affine flag (i.e., use_affine_flag) is signalled as indicated by Note (1-4). When the affine flag (i.e., use_affine_flag) has a value of 1 as indicated by Note (1-5), two more MVD's are signaled for the second and the third control MVs as indicated by Notes (1-6) and (1-7). For bi-prediction, similar signaling has to be done for L1 list as indicated by Notes (1-8) to (1-10)) [Xu: para. 0018; Note: Please see conditions in Table 1]; (i.e. According to method C, a PU-level affine Merge mode is disclosed, where the affine Merge mode is extended to different PU partitions, such as 2NxN, Nx2N, NxN, AMP (asymmetric motion partition) mode, etc. in additional to the 2Nx2N partition) [Xu: para. 0073; Note: Partitions 2NxN, Nx2N, NxN, and 2Nx2N disclose aspect ratio 2:1, 1:2, 1:1, and 1:1, respectively, of the block.  Please also see equations (9) and (10) for the width and height of the current block]).
Xu does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable medium storing instructions that, when executed by a processing circuit, cause the processing circuit to perform a method for video coding in merge mode or skip mode, the method comprising: determining a set of affine merge candidate (AMC) positions of a set of AMC blocks coded using affine motion models for a current block in a current picture, the set of AMC blocks including a set of AMC side blocks that are spatially neighboring blocks located on one or more sides of the current block and not at a corner of the current block in the current picture; generating a set of affine merge candidates for the current block corresponding to the set of AMC blocks; and constructing a merge candidate list for the current block including the set of affine merge candidates, wherein the set of AMC side blocks are located at a set of AMC side positions, a number of the set of AMC side blocks or one of the set of AMC side positions is determined based on at least one of: size information and shape information of the current block, the size information includes at least one of: a height of the current block, a width of the current block, and an area of the current block, and the shape information includes an aspect ratio of the current block.   
However, in the same field of endeavor Chen further discloses the claim limitations and the deficient claim limitations, as follows:
A non-transitory computer-readable medium storing instructions that (i.e. In one or more examples, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit. Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another, e.g., according to a communication protocol) [Chen: col. 39, line 4-15], when executed by a processing circuit (i.e. instructions may be executed by fixed function and/or programmable processing circuitry. Such processing circuitry may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein. In addition, in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding, or incorporated in a combined codec) [Chen: col. 39, line 52-65], cause the processing circuit to perform (i.e. instructions may be executed by fixed function and/or programmable processing circuitry. Such processing circuitry may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein) [Chen: col. 39, line 52-62] a method for video coding ((i.e. a method of decoding video data) [Chen: col. 2, line 13-14]; (i.e. a method of encoding video data) [Chen: col. 2, line 28-29])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu with Chen to store the video coding program in a memory.  
Therefore, the combination of Xu with Chen will enable the application can be executed in multiple platforms that can run by different processors [Chen: col. 39, line 4-67]. 
                                                                                                                                                                                                      
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488